UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

$1 19cr0447 (DLC)
UNITED STATES OF AMERICA,

ORDER

 

-y- :

PT iiieercene eanee eercae ge.

USn ft on,

WIAA

 

TPENor Watney rE AAA Nahata

SADT FOFANA,
Defendant.

 

DENISE COTE, District Judge:

 

For the reasons set forth on the record on February 5, 2020
it is hereby
ORDERED that the defendant Sadi Fofana (USM #86594-054) is

remanded to the custody of the United States Marshal's Service.

[bec

DENISE COTE
United States District Judge

Dated: New York, New York
February 5, 2020
